Citation Nr: 1332152	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  13-05 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1969.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which reopened and denied the Veteran's claim of service connection for bilateral hearing loss.  The Veteran timely appealed that issue.  No hearing was requested.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

Although the RO reopened the Veteran's claim, the Board must also address the question of reopening before proceeding to the new merits of the claim.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (2012); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  

The Board is reopening the claim for service connection for bilateral hearing loss because new and material evidence has been submitted.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The RO initially denied the Veteran's claim in a May 2007 rating decision; the Veteran was notified of such determination and his appellate rights at that time, and he did not appeal from the determination or submit new and material evidence within one year.  

2. Evidence received since the last final denial is not cumulative or redundant of the previously considered evidence, and it relates to an unestablished element and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1. The May 2007 rating decision was a final denial of the Veteran's claim.  38 U.S.C.A. §§ 7104(b) & 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the Board's favorable decision in reopening the previously denied claim of service connection for bilateral hearing loss, the claim to reopen is substantiated. Therefore, no further action is necessary to satisfy the Veterans Claims Assistance Act of 2000 and implementing regulations in this regard.

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO initially denied service connection for bilateral hearing loss in a May 2007 rating decision.  This was based on a determination that evidence did not show a diagnosis of this disability, inasmuch as the Veteran did not attend his scheduled audiology examination.  The Veteran was notified of the denial and his appellate rights.  He did not appeal within one year, no new and material evidence was received, and the rating decision became final.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.  

The Veteran applied to reopen his claim in April 2011.  New evidence includes a VA examination report that shows a current disability.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran had his VA audiology examination in July 2012, with the following puretone results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
35
65
LEFT
20
20
25
35
50

He was found to have speech recognition scores of 92 percent in his right ear, and 96 percent in his left ear.  


The Veteran's July 2012 examination demonstrated bilateral hearing loss for VA purposes.  This evidence is material, as it relates to the unestablished element of whether the Veteran has a current disability.  Considering the new evidence together with the prior evidence, it raises a reasonable possibility of substantiating the claim for service connection.  Accordingly, this evidence is new and material, and reopening of the claim is in order.  Shade, 24 Vet. App. at 120.  


ORDER

As new and material evidence has been received, the claim for service connection for bilateral hearing loss is reopened, and the appeal is granted to that extent only.


REMAND

A review of the claims file reveals that further development on the matter of entitlement to service connection for bilateral hearing loss is warranted.  A new VA examination is needed, and there are possible outstanding pertinent records

While on active duty in the Navy, the Veteran served as a gunner's mate in the Republic of Vietnam.  He states that he was exposed to high noise levels from weapons fire, and he has been granted service connection for tinnitus based on such exposure.  He asserted in his initial November 2006 claim that he has had hearing loss since that time.  

After service, the Veteran worked as a forklift operator, at a factory that manufactured Coke machines, and as a painter at Ford Motor Company.  The Veteran states that he wore hearing protection devices at this latter position, and that his recreational interests include hunting.  See July 2011 VA examination report.  

In that report, the examiner opined that the evidence did not show a nexus between the Veteran's disability and his service.  First, she reasoned that the Veteran's service treatment records documented normal hearing at separation.  She also reasoned that the current audiogram did not indicate hearing loss consistent with acoustic trauma.  She concluded that the Veteran's age and significant history of post-service noise exposure likely played a role in his current hearing loss.  

The negative nexus opinion offered the seemingly contradictory conclusion that the Veteran's post-service noise exposure played a role in his hearing loss, after previously stating that the Veteran's hearing loss was not consistent with acoustic trauma.  The opinion refers to hearing thresholds on the Veteran's separation examination, when, in fact, a whisper test was used.

The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (stating that a VA examination and opinion should consider the relevant history, provide a sufficiently detailed description of the disability, and provide a rationale to support the conclusions or opinions offered).  The Board finds that a clarifying medical examination would help to determine the etiology of the Veteran's hearing loss.  

As initially noted above, there are also possible outstanding pertinent records.  VA treatment records from December 2006 indicate that the Veteran had his hearing tested while he was an employee of Ford Motor Company.  The Veteran should provide a release for these records, and the RO should attempt to obtain them.

Accordingly, the case is REMANDED for the following actions:

1. Request the Veteran to identify the location where he worked for Ford Motor Company; and to complete the necessary form (VA Form 21-4142) for VA to obtain records concerning hearing tests during such 

employment.  After obtaining the necessary authorizations, request copies of any outstanding records.  

All requests for the above-described records and all responses, including negative responses, must be documented in the claims file.  All records received should be associated with the claims file.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be notified and allowed an opportunity to provide such records.  

2. After completing the above, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

The examiner should respond to the following:

(a) Request the Veteran to identify the date of onset of his hearing loss.  

(b) State whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss was incurred during his service.

The examiner should provide a complete rationale for any opinions offered, which should take into consideration the following: the fact that the Veteran's separation examination used a whisper test, and not a puretone test; and, the Veteran's lay statements concerning his military service and later civilian employment and activities. 

3. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


